Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements submitted on 11/01/2019(3) and 08/18/2020 has been considered by the examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
11.  (Currently Amended) A Wearable Device for Measuring Body Kinetics, comprising: a wearable device configured to be wrapped around a joint; 
a microprocessor attached to the wearable device; 
at least one Inertial Measurement Unit (IMU) connected to the microprocessor and arranged on the wearable device, the at least one IMU being arranged and configured to provide kinetic data concerning the joint to the microprocessor; 
at least one infrared transceiver/receiver connected to the microprocessor and arranged on the wearable device, the at least one infrared transceiver/receiver being arranged and configured to provide qualitative movement data by way of sensing wavelengths of light emitted or reflected in the near infrared spectrum; 
a wireless transmission component connected to the microprocessor, wherein the microprocessor is configured to receive kinetic data from the at least one IMU and qualitative movement data from the at least one infrared transceiver/receiver, and to transmit the kinetic data and the qualitative movement data by way of the wireless transmission component to a central processor or other device; and 
an algorithm residing within the microprocessor, the algorithm being configured to pair or correlate the qualitative movement data with the kinetic data.

20.  (Currently Amended) A Method for Measuring Body Kinetics, comprising the steps of: 
configuring a wearable device to be wrapped around a joint; 
attaching a microprocessor to the wearable device; 
arranging at least one Inertial Measurement Unit (IMU)  on the wearable device and connecting the at least one IMU to the microprocessor; 
configuring the at least one IMU to provide kinetic data concerning the joint to the microprocessor; 
arranging at least one infrared transceiver/receiver on the wearable device and connecting the at least one infrared transceiver/receiver to the microprocessor; 
configuring the at least one infrared transceiver/receiver to provide to the microprocessor qualitative movement data sensed by way of wavelengths of light emitted or reflected in the near infrared spectrum; 
configuring the microprocessor to receive the kinetic data from the at least one IMU and to receive the qualitative movement data from the at least one infrared transceiver/receiver; 
connecting a wireless transmission component to the microprocessor; 
transmitting the kinetic data and the qualitative movement data by way of the wireless transmission component to a central processor or other device; and 
configuring an algorithm residing within at least one of the microprocessor and the central processor or other device to determine the position of each IMU from the kinetic data and to pair or correlate the qualitative movement data with the kinetic data.

21. (Currently Amended) The Method of claim 20, further comprising the steps of: 
configuring the algorithm to at least one of: 
generate a 3D model of the joint from the kinetic data; 
present the location of each IMU as a node in a 3D scatter plot; 
determine at least one of a force and an impact within the joint; 
determine movement of at least one of muscles, tendons, and ligament fibers; and determine at least one of blood flow, oxygenation, and metabolic activity.

Reasons for Allowance
	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 1, 11, and 20 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Hansen, Luinge, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  However, Hansen, Luinge, the other cited references, a thorough search in the art do not disclose or suggest configuring an algorithm residing within at least one of the microprocessor and the central processor or other device to determine the position of each IMU from the kinetic data and to pair or correlate the qualitative movement data with the kinetic data in combination with configuring a wearable device to be wrapped around a joint; attaching a microprocessor to the wearable device; arranging at least one IMU on the wearable device and connecting the at least one IMU to the microprocessor; configuring the at least one IMU to provide kinetic data concerning the joint to the microprocessor; arranging at least one infrared transceiver/receiver on the wearable device and connecting the at least one infrared transceiver/receiver to the microprocessor; configuring the at least one infrared transceiver/receiver to provide to the microprocessor qualitative movement data sensed by way of wavelengths of light emitted or reflected in the near infrared spectrum; configuring the microprocessor to receive the kinetic data from the at least one IMU and to receive the qualitative movement data from the at least one infrared transceiver/receiver; connecting a wireless transmission component to the microprocessor; transmitting the kinetic data and the qualitative movement data by way of the wireless transmission component to a central processor or other device.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
July 15, 2022